833 F.2d 1013
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jose ANDERSON (86-2044) James Anderson (86-2045),Defendants-Appellants.
Nos. 86-2044, 86-2045.
United States Court of Appeals, Sixth Circuit.
Nov. 12, 1987.

Before ENGEL and CORNELIA G. KENNEDY, Circuit Judges and POTTER,* District Judge.
PER CURIAM.


1
The above-captioned appeals have been consolidated for the purposes of briefing and have been submitted to this panel for disposition on the merits.  In its reply brief the United States has acknowledged that the sentencing proceedings in the district court did not satisfy the dictates of Federal Rule of Criminal Procedure 32(c)(3)(D) in that the trial judge at sentencing did not address matters involving disputed allegations in the pre-sentence report or make a determination that no such finding was necessary because those matters would not be taken into consideration upon sentencing and failed to append to the findings or otherwise place on the record such findings in writing for the benefit of the consideration of the parole board.  Accordingly, the judgment of the district court as relates to the sentencing of the defendants in each appeal is VACATED and the cause REMANDED to the district court for resentencing in compliance with the dictates of Rule 32(c)(3)(D).    United States v. Manni, 810 F.2d 80 (6th Cir.1986).



*
 The Honorable John W. Potter, United States District Judge for the Northern District of Ohio, sitting by designation